Case: 11-20870       Document: 00512212615         Page: 1     Date Filed: 04/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 18, 2013
                                     No. 11-20870
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE ANGEL GONZALEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:11-CR-84-2


Before REAVLEY, JOLLY and DAVIS, Circuit Judges.
PER CURIAM:*
       Jose Angel Gonzalez appeals his guilty-plea conviction of possessing with
the intent to distribute approximately five kilograms of cocaine. He argues that
his guilty plea was not knowingly and voluntarily entered because the district
court failed to comply with Federal Rule of Criminal Procedure 11, that the
Government breached his plea agreement, and the district court violated his
rights under the Sixth Amendment by denying his requests for self-
representation.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-20870      Document: 00512212615      Page: 2    Date Filed: 04/18/2013

                                   No. 11-20870

      Gonzalez did not raise any of his appellate arguments in the district court.
Accordingly, this court will review the district court’s actions for plain error only.
See United States v. Vonn, 535 U.S. 55, 58-59 (2002). To prevail on plain-error
review, Gonzalez must show that an error occurred, that the error was clear or
obvious, and that the error affected his substantial rights. See Puckett v. United
States, 556 U.S. 129, 135 (2009). If those factors are established, the decision to
correct the forfeited error is within this court’s sound discretion, and that
discretion will not be exercised unless the error seriously affected the fairness,
integrity, or public reputation of judicial proceedings. See id.
      At Gonzalez’s rearraignment hearing, the district court committed obvious
error by failing to advise Gonzalez of the minimum or maximum terms of
imprisonment that could be imposed for his offense. See United States v.
Carreon-Ibarra, 673 F.3d 358, 364 (5th Cir. 2012); United States v. Molina, 469
F.3d 408, 412 (5th Cir. 2006). However, Gonzalez has not established reversible
plain error because he has not demonstrated a “reasonable probability that, but
for the error, he would not have entered the plea.” United States v. Dominguez-
Benitez, 542 U.S. 74, 83 (2004).
      The Government did not honor its plea agreement promise to recommend
that Gonzalez receive “full credit for acceptance of responsibility.” However, any
breach of the plea agreement does not constitute reversible plain error. Even if
the Government had moved for a reduction in Gonzalez’s offense level pursuant
to U.S.S.G. § 3E1.1(b), Gonzalez has not shown that the district court would
have granted the motion or that it would have resulted in a shorter sentence.
See United States v. Williamson, 598 F.3d 227, 230-31(5th Cir. 2010).
      Finally, Gonzalez has not shown error, plain or otherwise, in his allegation
that the district court violated his Sixth Amendment right to self-representation.
Gonzalez made three unequivocal requests to proceed pro se. In each instance,
the district court held a hearing, and Gonzalez clearly withdrew his request.
      AFFIRMED.

                                          2